Title: Arthur Lee to John Adams, 30 May 1786
From: Lee, Arthur
To: Adams, John


          
            
              My dear Sir
            
            

              Newyork

              May 30th. 1786
            
          

          My Nephew Thos. Lee Shippen wishes to
            be recommended to your patronage; & I am satisfyd he cannot be under better
            protection. I therefore entreat you to let him find favor in your sight, & that
            you will have the goodness to assist him with your advice, in the conduct of his legal
            Studies which he purposes to finish at the Temple.
          Our finances are unhappily at so low an ebb, as they who think
            riches are a curse can possibly wish. And if Mr. Whitfield
            was right in his opinion that poverty leads to heaven, thither we shall assuredly go;
            for no people can be poorer. Commerce is almost prostrate—money scarce & demands
            pressing. This has driven most of the States to the fatal resource of issuing
            paper-money. Virginia & Massachusetts still resist the infection. The misfortune
            is that the continental & state Securities already deluge the States with paper,
            & prevent the only real remedy for our distresses—industry & frugality.
            To acquire depretiating paper is a poor incentive to Industry, & extravagance
            has been the invariable concomitant of a profusion of paper-money. We are however young
            & vigorous, with good sense & good stamina; these are what support my
            hopes, in a situation otherwise inconsolable.
          Please to remember me to Mrs. Adams
            & your Daughter & beleive me to be, with very great esteem / dear Sir
              Yr. most Obedt. Servt.
          
            
              Arthur Lee
            
          
        